[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Grendell v. Walder, Slip Opinion No. 2022-Ohio-211.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                           SLIP OPINION NO. 2022-OHIO-211
             THE STATE EX REL. GRENDELL, JUDGE, v. WALDER, AUD.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Grendell v. Walder, Slip Opinion No.
                                      2022-Ohio-211.]
Mandamus—R.C. 319.16—Common pleas court judge sought writ of mandamus
        ordering county auditor to issue warrants on county treasurer for payment
        of court-ordered expenditures—Writ granted.
    (No. 2020-1070—Submitted October 5, 2021—Decided February 1, 2022.)
                                       IN MANDAMUS.
                                    _________________
        Per Curiam.
        {¶ 1} In this original action, relator, Timothy J. Grendell, judge of the
Geauga County Common Pleas Court’s juvenile and probate divisions, seeks a writ
of mandamus ordering respondent, Charles E. Walder, the Geauga County auditor,
to issue warrants on the county treasurer to pay for court-ordered expenditures. We
previously granted an alternative writ, 162 Ohio St.3d 1425, 2021-Ohio-1202, 166
N.E.3d 27, and we now grant a writ of mandamus.
                             SUPREME COURT OF OHIO




                              I. Legal background
       {¶ 2} R.C. 319.16 prescribes how a county auditor issues warrants on the
county treasurer. Relevant here, the word “warrant” refers to a “warrant drawn by
a county official, directing the county treasurer to pay a sum of money out of county
funds to bearer, to a named individual, or to the named individual’s order.” Black’s
Law Dictionary 1901-1902 (11th Ed.2019).
       {¶ 3} The parties have placed two versions of R.C. 319.16 at issue. Former
R.C. 319.16, 2009 Sub.S.B. No. 79, provided:


               The county auditor shall issue warrants * * * on the county
       treasurer for all moneys payable from the county treasury, upon
       presentation of the proper order or voucher and evidentiary matter
       for the moneys * * *. The auditor shall not issue a warrant for the
       payment of any claim against the county, unless it is allowed by the
       board of county commissioners, except where the amount due is
       fixed by law or is allowed by an officer or tribunal * * * so
       authorized by law.     If the auditor questions the validity of an
       expenditure that is within available appropriations and for which a
       proper order or voucher and evidentiary matter is presented, the
       auditor shall notify the board, officer, or tribunal who presented the
       voucher.    If the board, officer, or tribunal determines that the
       expenditure is valid and the auditor continues to refuse to issue the
       appropriate warrant on the county treasury, a writ of mandamus may
       be sought. The court shall issue a writ of mandamus for issuance of
       the warrant if the court determines that the claim is valid.
               Evidentiary matter includes original invoices, receipts, bills
       and checks, and legible copies of contracts.




                                         2
                                January Term, 2022




       {¶ 4} The General Assembly amended R.C. 319.16 after Judge Grendell
filed his mandamus complaint on September 2, 2020. See 2020 Am.Sub.S.B.
No. 10 (effective Apr. 7, 2021). The changes relevant here are set forth in divisions
(A)(2) and (D) of that statute. The former division provides that the county auditor
“shall issue warrants” when presented with a “proper court order,” with the caveat
that the county auditor may request “legible copies of any court-approved invoice,
bill, receipt, check, or contract related to the order, redacted as required by law, to
the extent those documents exist.”        R.C. 319.16(A)(2).      The latter division
empowers the county auditor to “question[] the validity of an expenditure under
division (A)(2) * * * that is within available appropriations” but requires the auditor
to give notice of that determination to the court that presented the request. R.C.
319.16(D). In doing so, the county auditor “shall issue the warrant under protest,
and shall notify the auditor of state of the protest,” at which point the auditor bears
no “liability for that expenditure.” Id. But “[i]f the auditor refuses to issue the
warrant, a writ of mandamus may be sought” and “[t]he court shall issue a writ of
mandamus for issuance of the warrant if the court determines that the claim is
valid.” Id.
                              II. Factual background
       {¶ 5} Judge Grendell seeks a writ of mandamus ordering Walder to issue
warrants for five categories of expenditures relating to the juvenile and probate
divisions of the Geauga County Common Pleas Court (“the Geauga courts”):
robocalls, newspaper advertisements, website upgrades, mileage reimbursements,
and publication fees.
                                    A. Robocalls
       {¶ 6} Around the onset of the COVID-19 pandemic, Judge Grendell hired
TRZ Business Services (“TRZ”) to provide robocall services to Geauga County
residents informing them of the pandemic’s impact on the Geauga courts’




                                          3
                             SUPREME COURT OF OHIO




operations. TRZ made these calls and submitted an invoice dated April 1, 2020,
requesting payment in the amount of $2,450.88.
       {¶ 7} On April 24, 2020, Walder sent a letter to Judge Grendell informing
him that TRZ’s invoice would not be paid, because Judge Grendell had stated in
the calls that “no tax dollars were used for this call.” In Walder’s view, Judge
Grendell contradicted himself by requesting payment to TRZ from public funds.
       {¶ 8} On April 28, 2020, Judge Grendell sent a letter to Walder arguing that
his statement regarding the nonuse of tax dollars was accurate because he was
seeking payment from the Geauga courts’ special-projects funds, which, Judge
Grendell explained, were sourced from filing fees rather than tax dollars. Judge
Grendell further explained that the calls were the “least expensive way” to
communicate information about the courts’ operations during the pandemic. That
same day, Judge Grendell issued orders directing that half of TRZ’s invoice be paid
out of the juvenile court’s fund and that half of it be paid out of the probate court’s
fund. Judge Grendell submitted these orders to Walder, together with TRZ’s
invoice, two vouchers in the amount of $1,225.44 each, and copies of past orders
establishing the Geauga courts’ special-projects funds.
       {¶ 9} On April 29, 2020, Walder sent a letter to Judge Grendell stating that
TRZ’s invoice would not be paid because his requests did not constitute “valid
claims against the Geauga County Treasury.”
                           B. Newspaper advertisements
       {¶ 10} In 2013, the probate court established the “Good Deeds Program” to
provide Geauga County residents with information about the recording and
transferring of deeds upon death. Prior to the COVID-19 pandemic, the probate
court scheduled multiple in-person public meetings under the program that had to
be cancelled due to the pandemic. During the pandemic, Judge Grendell advertised
a program-related checklist and schedule of online program meetings in local
weekly newspapers. Chagrin Valley Printing and Karlovec Media Group published




                                          4
                                January Term, 2022




the advertisements and invoiced the probate court for $910 and $802, respectively,
for their services.
                            1. Chagrin Valley Printing
        {¶ 11} On April 14, 2020, Judge Grendell issued an order directing payment
to Chagrin Valley Printing out of the probate court’s special-projects fund. Judge
Grendell submitted the order to Walder that same day, together with a purchase
order, invoice, copy of the advertisement, and copy of a past order establishing the
probate court’s special-projects fund.
        {¶ 12} On April 24, 2020, Walder sent a letter to Judge Grendell stating that
Chagrin Valley Printing would not be paid, because Judge Grendell had stated in
the advertisement that “no tax dollars were used to pay for this advertisement” and
that the Good Deeds Program was a “free” service. In Walder’s view, Judge
Grendell contradicted himself by requesting payment to Chagrin Valley Printing
from public funds.
        {¶ 13} On April 28, 2020, Judge Grendell sent a letter to Walder arguing
that his statements in the advertisements were accurate because he was seeking
payment from the special-projects fund, which was sourced from filing fees rather
than tax dollars. Judge Grendell further explained that the advertisements saved
the public time and money because the program aided people in excluding their
assets from probate. Walder again refused to act on Judge Grendell’s request,
explaining that it did not constitute a “valid claim[] against the Geauga County
Treasury.”
                            2. Karlovec Media Group
        {¶ 14} Judge Grendell issued an order on April 29, 2020, directing payment
to the Karlovec Media Group out of the probate court’s special-projects fund.
Judge Grendell submitted the order to Walder that same day, together with a
purchase order, invoice, copy of the advertisement, and copy of a past order
establishing the probate court’s special-projects fund.




                                          5
                              SUPREME COURT OF OHIO




        {¶ 15} On May 4, 2020, Walder sent a letter to Judge Grendell stating that
Karlovec Media Group would not be paid, asserting the same reasons that he had
relied on to deny payment to Chagrin Valley Printing. Judge Grendell responded
to Walder by letter, justifying the content of the advertisements on the same
grounds that he had relied on regarding the Chagrin Valley Printing advertisements.
                                   C. Website upgrades
        {¶ 16} On October 15, 2019, Judge Grendell issued an order directing a
$7,231.50 payment to Company 119 for upgrading the juvenile court’s website.
Judge Grendell submitted the order to Walder soon thereafter, together with a
purchase order and invoice. About a week later, Walder denied the payment
because Judge Grendell had not submitted the court’s contract with Company 119
with his request.
        {¶ 17} On October 28, 2019, Kimberly Laurie, administrator of the Geauga
courts, sent Walder the Company 119 contract and the project outline. The contract
specified a total payment of $24,105, payable in four installments of 30 percent, 30
percent, 30 percent, and 10 percent of the total.
        {¶ 18} On November 18, 2019, Walder again denied payment, stating that
“[u]pon review of the contract as submitted, we find no Auditor’s Certification as
required by ORC 5705.41(D)(1) prior to execution of the contract. This is required
or the contract is void per that section of ORC.” Although Laurie sent further
documentation, Walder still refused to pay because Judge Grendell had failed to
obtain an auditor’s certificate.
        {¶ 19} On January 3, 2020, Judge Grendell issued another order directing a
$14,463.00 payment to Company 119 for additional installments under the contract.
Judge Grendell submitted the order to Walder that same day, together with a
purchase order and two invoices. Less than a week later, Walder denied payment
for failure to submit an auditor’s certificate.




                                            6
                                 January Term, 2022




                            D. Mileage reimbursements
       {¶ 20} Judge     Grendell    seeks       a   warrant   directing   travel-related
reimbursements to Laurie in the amount of $142.69. This total derives from two
categories of Laurie’s travel.
                         1. Reimbursement request No. 1
       {¶ 21} On January 31, 2019, Judge Grendell submitted a “payment batch”
to Walder that included mileage-reimbursement forms that he had approved for
Laurie, a purchase order, and a court order directing and validating the expenditure
of the funds. The reimbursement request related to Laurie’s travel to attend
meetings.
       {¶ 22} On February 5, 2019, Walder returned the payment batch without
explanation. Later, Walder and a member of his staff, Kate Jacob, explained that
the batch was returned because it did not present “proper order(s), or voucher(s)
and evidentiary matter(s).” Walder also explained that Laurie’s request for mileage
reimbursement could not be processed because, in his view, some of the travel fell
within Internal Revenue Service rules relating to deductions for travel to and from
a temporary work location.
       {¶ 23} On February 11, 2019, the Geauga courts resubmitted the batch for
payment. In response, Ronald Leyde, the chief deputy auditor, emailed Laurie and
reiterated the concerns that Walder had communicated to her about her mileage-
reimbursement request. He also explained that the batch had an incorrect general-
ledger date. Laurie changed the date and removed her mileage-reimbursement
request so that the other items within the batch could be paid.
       {¶ 24} Throughout the middle-to-latter part of February 2019, Judge
Grendell and Walder exchanged emails                  concerning Laurie’s mileage-
reimbursement request, without resolution.
       {¶ 25} On March 21, 2019, Judge Grendell issued another order directing
Walder to reimburse Laurie’s mileage.




                                            7
                             SUPREME COURT OF OHIO




                         2. Reimbursement request No. 2
       {¶ 26} On March 23, 2020, Judge Grendell issued an order directing
payment to Laurie for her travel to nursing homes and senior centers. Judge
Grendell submitted the order to Walder that same day, together with Laurie’s
mileage-reimbursement form and a purchase order.
       {¶ 27} On April 6, 2020, Jacob emailed Patricia Behrend, a member of
Judge Grendell’s staff, explaining that Laurie’s request would not be paid, because
it sought “reimbursement for transportation between multiple caroling events at
area nursing homes that Judge Grendell used for campaign purposes on his personal
political campaign’s Facebook page.” Jacob asked Behrend to “provide us with
Judge Grendell’s additional explicit affirmation that said events, despite his use of
them for his personal political campaign, were actually official Geauga County
Juvenile Probate Court events with a public purpose beyond campaigning.”
Behrend responded that “caroling is a court activity for our community outreach
program.”
                                E. Publication fees
       {¶ 28} On February 14, 2019, Judge Grendell issued an order providing that
the juvenile court would pay $61.95 to 21st Century Media to publish a notice
regarding a pending juvenile case, subject to reimbursement by the parties. Judge
Grendell submitted the order to Walder that same day, together with a purchase
order. Walder denied payment the following week, citing missing evidentiary
materials as the reason for the denial.
       {¶ 29} On April 4, 2019, Judge Grendell resubmitted his order to Walder,
together with an amended purchase order and an invoice from 21st Century Media.
A week later, Walder denied the payment, directing Judge Grendell to “submit this
invoice on an encumbrance opened prior to 12/17/18 as that is the date the
obligation was minimally incurred.”




                                          8
                                     January Term, 2022




                          F. Judge Grendell reissued his orders
                   after the current version of R.C. 319.16 took effect
        {¶ 30} In April 2021, after the current version of R.C. 319.16 had taken
effect, Judge Grendell informed Walder that current law requires an auditor who
questions the validity of an expenditure to “issue the warrant under protest” and to
“notify the auditor of state of the protest.” Judge Grendell also issued new orders
regarding the contested expenditures and resubmitted the documents that he had
previously sent to Walder. Walder told Judge Grendell that the expenditures
remained improper notwithstanding the current version of R.C. 319.16, noting that
the expenditures arose before the amendment to the statute took effect.
                                        III. Analysis
           A. Whether this case presents a separation-of-powers problem
        {¶ 31} Judge Grendell and his amici curiae argue that Walder’s refusal to
issue warrants for payment of the requested expenditures violates the separation-
of-powers doctrine by impeding the Geauga courts’ operations.1 It is true that
“[c]ommon pleas courts and their divisions have inherent power to order funding
that is reasonable and necessary to the courts’ administration of their business.”
State ex rel. Maloney v. Sherlock, 100 Ohio St.3d 77, 2003-Ohio-5058, 796 N.E.2d
897, ¶ 25. But when, as here, a statutory process exists for resolving a funding
dispute, a court must abide by that process unless the process itself suffers from a
constitutional defect. See State ex rel. O’Diam v. Greene Cty. Bd. of Commrs., 161
Ohio St.3d 242, 2020-Ohio-3503, 162 N.E.3d 740, ¶ 26 (“before getting to the
question of the scope of a court’s inherent authority, one would first have to
establish that the statutory scheme is unsound”).



1. Amici curiae suggest that Walder has also deprived Judge Grendell of his due-process rights.
We do not reach this question, given the general rule that an amicus curiae may not raise an issue
not raised by the parties. See Wellington v. Mahoning Cty. Bd. of Elections, 117 Ohio St.3d 143,
2008-Ohio-554, 882 N.E.2d 420, ¶ 53.




                                                9
                             SUPREME COURT OF OHIO




       {¶ 32} The latter principle defeats Judge Grendell’s separation-of-powers
argument, because he has failed to identify any constitutional defect with R.C.
319.16.
          B. Whether the current or former version of R.C. 319.16 applies
       {¶ 33} Former R.C. 319.16 was in effect when Judge Grendell submitted
his initial orders to Walder and filed his mandamus complaint in this case. But
Judge Grendell submitted new orders to Walder after the current version of R.C.
319.16 took effect. Thus, before addressing the elements of Judge Grendell’s
mandamus action, we must first decide which version of R.C. 319.16 applies.
       {¶ 34} The current version of R.C. 319.16 may not be applied
retrospectively, because the General Assembly did not clearly state that it applied
retrospectively. See State v. LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772
N.E.2d 1172, ¶ 14; see also R.C. 1.48 (“A statute is presumed to be prospective in
its operation unless expressly made retrospective”). Judge Grendell maintains,
however, that the current version of R.C. 319.16 may still be applied in this case
and that doing so would constitute prospective application of the statute.
       {¶ 35} In support of that argument, Judge Grendell points to this court’s
decision in EPI of Cleveland, Inc. v. Limbach, 42 Ohio St.3d 103, 537 N.E.2d 651
(1989). In that case, we determined that the tax commissioner had to apply an
amended sales-tax law that took effect after a hearing had been held on the
taxpayer’s petition for reassessment but before the tax commissioner issued her
decision in the matter. Id. at 106-107. Observing that “ ‘[l]aws of a remedial nature
providing rules of practice, courses of procedure, or methods of review are
applicable to any proceedings conducted after the adoption of such laws,’ ” id. at
105, quoting State ex rel. Holdridge v. Indus. Comm., 11 Ohio St.2d 175, 228
N.E.2d 621 (1967), paragraph one of the syllabus, we concluded that the
amendment to the sales-tax law was remedial in nature due to its procedural




                                         10
                                  January Term, 2022




character, which broadened the ways that a taxpayer could disprove liability by
allowing for the presentation of additional evidence, id. at 106-107.
        {¶ 36} Judge Grendell maintains that, like the statutory amendments at
issue in EPI of Cleveland, the amendments to R.C. 319.16 effected procedural
changes that justify their application here. We agree, because the current statute
bears on the procedures that apply to courts and county auditors vis-à-vis warrant
requests. The addition of division (A)(2) to the statute broadens the means by
which a judge may obtain a warrant. And the addition of division (D) modifies the
means by which an auditor may question an expenditure, providing that he or she
may raise a question under protest, with the caveat that he or she must then issue
the warrant but bears no liability relating to it. Id.
        {¶ 37} Walder has not presented a persuasive argument in response. He
argues that former R.C. 319.16 should apply because the current version of R.C.
319.16 lacks language authorizing its retrospective application. But Judge Grendell
does not argue that the current version of R.C. 319.16 contains language making it
retrospective, and EPI of Cleveland, which Walder ignores, illustrates that the lack
of such language alone is not a sufficient reason for refusing to apply the current
version of R.C. 319.16 in this case. And although it is true that the contested
expenditures arose while former R.C. 319.16 was in effect, Walder does not
meaningfully contest the expenditures’ status as antecedent facts that this court may
recognize in applying the current version of R.C. 319.16. See EPI of Cleveland at
106, quoting United Eng. & Foundry Co. Bowers, 171 Ohio St. 279, 169 N.E.2d
697 (1960) (“ ‘a statute is not retroactive merely because it draws on antecedent
facts for a criterion in its operation’ ”).
        {¶ 38} Walder also asserts that we may not consider Judge Grendell’s April
2021 orders, because they arose after he filed his complaint. But this assertion lacks
any supporting authority and is at odds with the precept that “we must ‘consider the
facts and conditions at the time we determine whether to grant the writ.’ ” See State




                                              11
                             SUPREME COURT OF OHIO




ex rel. Williams-Byers v. S. Euclid, 163 Ohio St.3d 478, 2020-Ohio-5534, 171
N.E.3d 264, ¶ 31 (considering the effect of a city council’s appropriation that arose
after the relator filed her complaint), quoting State ex rel. Wilke v. Hamilton Cty.
Bd. of Commrs., 90 Ohio St.3d 55, 64, 734 N.E.2d 811 (2000).
       {¶ 39} In summary, we conclude that the current version of R.C. 319.16
applies here.
                            C. The mandamus standard
       {¶ 40} To be entitled to extraordinary relief in mandamus, the relator must
ordinarily establish (1) a clear legal right to the relief requested, (2) a clear legal
duty on the part of the respondent to provide it, and (3) the lack of an adequate legal
remedy in the ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio
St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6. But because current R.C. 319.16(D)
authorizes a mandamus action under these circumstances, we do not consider
whether Judge Grendell lacks an adequate remedy in the ordinary course of the law.
See State ex rel. Xenia v. Greene Cty. Bd. of Commrs., 160 Ohio St.3d 495, 2020-
Ohio-3423, 159 N.E.3d 262, ¶ 7.
                   1. Robocalls and newspaper advertisements
       {¶ 41} Judge Grendell argues that he is entitled to a writ of mandamus
ordering Walder to issue warrants for payment regarding the phone calls and
newspaper advertisements, stressing that R.C. 2303.201(E)(1) vests him with the
authority to seek payment for projects that apprise the community of court-related
information prompted by the COVID-19 pandemic.
       {¶ 42} R.C. 2303.201(E)(1) empowers a court of common pleas to “acquire
and pay for special projects of the court, including, but not limited to * * *
community service programs * * * and other related services.” To this end, “the
court may charge a fee” that is “in addition to all other court costs.” Id. The moneys
collected “shall be paid to the county treasurer for deposit into either a general
special projects fund or a fund established for a specific special project” and,




                                          12
                                January Term, 2022




subject to conditions not at issue here, “shall be disbursed upon an order of the
court.” Id.
       {¶ 43} The evidence establishes that Judge Grendell had TRZ place the
robocalls to communicate to Geauga County residents how the pandemic had
affected the courts’ operations. And he had Chagrin Valley Printing and the
Karlovec Media Group place the newspaper advertisements to communicate
information to the residents about the Good Deeds Program, which, because of the
pandemic, could no longer offer in-person meetings. We hold that because these
communications were rendered as a service to the community, prompted in
response to the onset of the pandemic, they fall within the meaning of a community-
service program under R.C. 2303.201(E).
       {¶ 44} The question we must decide, then, is whether Walder had a clear
legal duty to issue the warrants after Judge Grendell had issued his orders. Under
R.C. 319.16(A)(2), the county auditor “shall issue warrants” when presented with
a “proper court order.” The word “shall” denotes something that is mandatory,
such as a duty. See State ex rel. Howard v. Turner, 156 Ohio St.3d 285, 2019-Ohio-
759, 125 N.E.3d 875, ¶ 6. Although the statute does not define the features of a
“proper court order,” the ordinary meaning of the phrase is a court order that is
“[a]ppropriate, suitable, right, fit, or correct; according to the rules.” Black’s Law
Dictionary at 1470 (defining “proper”). Applying this meaning, Judge Grendell’s
orders seeking warrants for payment regarding the robocalls and newspaper
advertisements were “proper” because they were appropriate under R.C.
2303.201(E).    We therefore conclude that Judge Grendell’s claim for these
expenses is “valid,” R.C. 319.16(D), and we issue a writ of mandamus directing
Walder to issue warrants for these expenses.
       {¶ 45} Walder counters that Judge Grendell lacked authority to issue the
contested orders and failed to establish that they were for a public purpose. These
alleged defects stem from Walder’s belief that Judge Grendell tainted the content




                                         13
                             SUPREME COURT OF OHIO




of the robocalls and newspaper advertisements by claiming that no tax dollars were
used to pay for them. We reject these arguments.
       {¶ 46} Judge Grendell’s authority is plain from the terms of R.C.
2303.201(E)(1), which empowers a “court” to issue an “order” requesting a
“disburse[ment]” of “moneys” in connection with a special project. Because those
terms bear directly on the question presented, we need not engraft a public-purpose
requirement onto the statute. See Estate of Graves v. Circleville, 124 Ohio St.3d
339, 2010-Ohio-168, 922 N.E.2d 201, ¶ 23.
       {¶ 47} Walder’s argument that the court’s communications to the residents
were false and misleading also falters. To begin, R.C. 319.16 does not empower
Walder to withhold a warrant based on his evaluation of the truth or falsity of a
court’s communication. Rather, it grants him “limited statutory authority,” State
ex rel. The V Cos. v. Marshall, 81 Ohio St.3d 467, 474-475, 692 N.E.2d 198 (1998),
to “question[] the validity of an expenditure,” R.C. 319.16(D). And despite his
having exercised that authority, Walder nevertheless bore a mandatory obligation
to “issue the warrant under protest.” Id.
       {¶ 48} Further, Walder does not dispute that the special-projects fund is
sourced with filing fees, not tax dollars. See State ex rel. Petroleum Underground
Storage Tank Release Comp. Bd. v. Withrow, 62 Ohio St.3d 111, 113, 579 N.E.2d
705 (1991) (“a fee is not a tax”). Nor does he dispute that Judge Grendell sought
warrants to pay the vendors out of the special-projects fund rather than from a fund
sourced with tax dollars. Instead, he speculates that Judge Grendell and his staff
spent “hours” working on the substance of the communications in the midst of
Judge Grendell’s campaign. But he cites no evidence to support this assertion.
       {¶ 49} Last, we reject Walder’s reliance on this court’s decisions in State ex
rel. Krabach v. Ferguson, 46 Ohio St.2d 168, 346 N.E.2d 681 (1976), and State ex
rel. Duffy v. Ferguson, 132 Ohio St. 524, 9 N.E.2d 290 (1937). Those cases




                                            14
                                 January Term, 2022




involved the state auditor, not a county auditor, and thus did not turn on the meaning
of the current version of R.C. 319.16. Krabach at 168-169; Duffy at 524-525.
          {¶ 50} Judge Grendell is entitled to a writ of mandamus compelling Walder
to issue warrants for payment regarding the robocalls and newspaper
advertisements.
                                2. Website upgrades
          {¶ 51} Judge Grendell argues that he is entitled to a writ of mandamus
ordering Walder to issue warrants for payment regarding the website upgrades,
stressing that the upgrades were made in furtherance of computerizing the Geauga
courts as authorized by R.C. 2101.162 (probate courts) and 2151.541 (juvenile
courts).
          {¶ 52} R.C. 2151.541 provides that when a juvenile-court judge determines
that “additional funds are required to computerize the court,” the judge shall direct
the clerk of the court to impose a filing fee that is payable to the county treasurer.
R.C. 2151.541(A)(1)(b) and (A)(2). Subject to conditions not at issue here, the
moneys shall be disbursed “upon an order of the juvenile judge.”                 R.C.
2151.541(A)(1)(b). R.C. 2101.162 has similar wording but it applies to probate
courts. See R.C. 2101.162(A)(1) and (2).
          {¶ 53} There is no dispute that Company 119’s website-design services
were used to put information relating to the Geauga courts into a computer-usable
format.     See Merriam-Webster’s Collegiate Dictionary 256 (11th Ed.2020)
(“computerize” means to “put in a form that a computer can use”). It follows, then,
that Judge Grendell’s orders seeking a warrant for payment of the expenses out of
the computerization funds created by R.C. 2101.162 and 2151.541 were proper
because the payments are appropriate under those statutes. Judge Grendell has thus
established that Walder bore a clear legal duty to issue the warrants under R.C.
319.16(A). We therefore conclude that Judge Grendell’s claim for these expenses




                                         15
                               SUPREME COURT OF OHIO




is “valid,” R.C. 319.16(D), and we issue a writ of mandamus directing Walder to
issue warrants for the expenses.
          {¶ 54} Walder counters that the writ should be denied because Judge
Grendell’s orders lacked proper certification under R.C. 5705.41(D)(1), which
provides that no subdivision or taxing unit shall


          make any contract or give any order involving the expenditure of
          money unless there is attached thereto a certificate of the fiscal
          officer of the subdivision that the amount required to meet the
          obligation or, in the case of a continuing contract to be performed in
          whole or in part in an ensuing fiscal year, the amount required to
          meet the obligation in the fiscal year in which the contract is made,
          has been lawfully appropriated for such purpose and is in the
          treasury or in process of collection to the credit of an appropriate
          fund free from any previous encumbrances. * * * Every such
          contract made without such a certificate shall be void, and no
          warrant shall be issued in payment of any amount due thereon.


“ ‘The purpose in requiring such certificate to be made and in prohibiting public
officials entering into any such contracts unless such certificate is first made is
clearly to prevent fraud and the reckless expenditure of public funds, but
particularly to preclude the creation of any valid obligation against the county
above or beyond the fund previously provided and at hand for such purpose.’ ” St.
Marys v. Auglaize Cty. Bd. of Commrs., 115 Ohio St.3d 387, 2007-Ohio-5026, 875
N.E.2d 561, ¶ 49, quoting State v. Kuhner, 107 Ohio St. 406, 413, 140 N.E. 344
(1923).
          {¶ 55} To prevail on this argument, Walder must show that R.C. 5705.41
applies to the courts of common pleas and their divisions—that is, he must show




                                           16
                                   January Term, 2022




that the Geauga courts meet the definition of a “subdivision” or a “taxing unit.”
The Revised Code defines a “taxing unit” as “any subdivision or other
governmental district having authority to levy taxes on the property in the district
or issue bonds that constitute a charge against the property of the district, including
conservancy districts, metropolitan park districts, sanitary districts, road districts,
and other districts.” R.C. 5705.01(H).
        {¶ 56} Walder does not identify any law that authorizes a court to levy taxes
or issue bonds. And his argument that the Geauga courts constitute a taxing unit
because they receive county taxes falters because the statute does not designate a
recipient of county taxes as a taxing unit. Walder also points to R.C. 2746.05
(authorizing a juvenile court to “tax as costs” certain categories of fees and costs)
and 2746.06 (authorizing a probate court to “tax as costs” certain categories of fees
and costs), which, in his view, confer authority on the juvenile and probate courts,
respectively, to levy taxes. But these statutes simply refer to the “process of fixing
the amount of litigation-related expenses that a prevailing party is entitled to be
awarded.” Black’s Law Dictionary at 1762 (defining “taxation of costs”).
        {¶ 57} Turning to the word “subdivision” in this context, the Revised Code
defines it as


        any county; municipal corporation; township; township police
        district; joint police district; township fire district; joint fire district;
        joint ambulance district; joint emergency medical services district;
        fire and ambulance district; joint recreation district; township waste
        disposal district; township road district; community college district;
        technical college district; detention facility district; a district
        organized under section 2151.65 of the Revised Code; a combined
        district organized under sections 2152.41 and 2151.65 of the
        Revised Code; a joint-county alcohol, drug addiction, and mental




                                             17
                             SUPREME COURT OF OHIO




       health service district; a drainage improvement district created under
       section 6131.52 of the Revised Code; a lake facilities authority
       created under Chapter 353. of the Revised Code; a union cemetery
       district; a county school financing district; a city, local, exempted
       village, cooperative education, or joint vocational school district; or
       a regional student education district created under section 3313.83
       of the Revised Code.


R.C. 5705.01(A).
       {¶ 58} Walder ignores this provision altogether.        Because he fails to
develop an argument establishing that the Geauga courts meet the definition of a
subdivision, we cannot conclude that R.C. 5705.41(D)(1) applies here. See Mason
City School Dist. Bd. of Edn. v. Warren Cty. Bd. of Revision, 138 Ohio St.3d 153,
2014-Ohio-104, 4 N.E.3d 1027, ¶ 38 (collecting cases). Nor is it obvious how this
provision could apply to the Geauga courts, because the definition does not refer to
any court. The General Assembly is capable of making such a reference when it
wants to. See, e.g., R.C. 2101.01 et seq. (laws applicable to probate courts); R.C.
2151.07 et seq. (laws applicable to juvenile courts).
       {¶ 59} Finally, Walder makes a passing argument that Geauga County’s
automatic data processing board would need to approve the Geauga courts’ use of
Company 119’s services. Walder fails to put forth any meaningful statutory
analysis to support this argument. See Mason City School Dist. Bd. of Edn. at ¶ 38.
       {¶ 60} Judge Grendell is entitled to a writ of mandamus compelling Walder
to issue warrants for payment regarding the website upgrades.
                           3. Mileage reimbursements
       {¶ 61} Judge Grendell argues that he is entitled to a writ of mandamus
ordering Walder to issue warrants for payment of the mileage reimbursements
sought by Laurie. Unlike the categories of expenses addressed above, Judge




                                         18
                                 January Term, 2022




Grendell does not point to a statute authorizing him to seek reimbursement for this
class of expenses. Instead, he refers us to the Geauga courts’ travel-expense-
reimbursement policy.        Amended in 2006, the policy provides: “Mileage
reimbursement claims must be made out on the approved reimbursement form.
Completed mileage reimbursement requests must be reviewed and approved by the
employee’s supervisor before they are submitted for payment.” Laurie elaborates
on this policy in her affidavit, explaining that “[a]ll employees of the Court are
entitled to reimbursement for mileage incurred for court-related travel so long as
the reimbursement is approved by me (the Court Administrator), or in the case of
my mileage, by Judge Grendell.”
          {¶ 62} Walder does not dispute that the Geauga courts may adopt a travel-
expense policy or that Laurie’s reimbursement requests fall within the terms of that
policy. Instead, he points to former R.C. 319.16, claiming that it vests him with the
authority to seek “evidentiary matter” to enable him to determine the propriety of a
request. But as noted above, this case is controlled by the current version of R.C.
319.16, and division (A)(2) of that statute does not refer to additional evidentiary
matter.
          {¶ 63} Walder next argues that Laurie’s reimbursement requests relating to
her after-work commutes depart from “IRS standards.” Walder’s legal analysis in
support of that argument is wanting. He cites a federal tax-court decision, Saunders
v. Commr. of Internal Revenue, T.C. Memo 2012-200, 2012 WL 2912756 (July 17,
2012), without offering any analysis of it. He then cites a publication called “The
TaxBook,” which he claims is a tax-related research resource, but he does not
identify the text of the Internal Revenue Service standard that he claims binds his
review of Laurie’s request. Moreover, he fails to explain why the principles
discussed in the federal tax-court decision and “The TaxBook,” which address
deductions for travel-related tax purposes, apply to reimbursements such as




                                          19
                             SUPREME COURT OF OHIO




Laurie’s. If there is a reason for treating the one as the functional equivalent of the
other, Walder has failed to say what that reason is.
        {¶ 64} In summary, Judge Grendell has shown that his mileage-
reimbursement orders were appropriate in light of the Geauga courts’ travel-
expense-reimbursement policy, making them proper court orders under R.C.
319.16(A)(2). We therefore hold that Judge Grendell’s claim is valid under R.C.
319.16(D), and we issue a writ of mandamus ordering Walder to issue warrants for
payment of Laurie’s mileage reimbursements.
                                 4. Publication fees
        {¶ 65} Last, Judge Grendell argues that he is entitled to a warrant for
payment of $61.95 in publication fees for legal notices in a pending juvenile case.
As support, Judge Grendell cites Juv.R. 16, which specifies when “[s]ervice by
publication shall be made by newspaper publication.”
        {¶ 66} The point in contention here is quite narrow. Walder does not
dispute, as a general matter, Judge Grendell’s authority to seek warrants for this
type of expense. Nor does he dispute Judge Grendell’s assertion that this expense
was necessary to adjudicate the pending juvenile case or that “there are times when
the publications are initially paid for by the court and then reimbursed by case
parties at a later date.”
        {¶ 67} Instead, Walder alleges that Judge Grendell failed to comply with
R.C. 5705.41(D)(1), pointing to the fact that the notice, which was published on
December 17, 2018, preceded the certificate of encumbrance, which was dated
January 2, 2019. In Walder’s view, R.C. 5705.41(D)(1) requires Judge Grendell to
either match the transaction to an encumbrance opened on or before
December 17, 2018, or to open what he calls a “then-and-now encumbrance.” See
State ex rel. Ames v. Portage Cty. Bd. of Commrs., 165 Ohio St.3d 292, 2021-Ohio-
2374, 178 N.E.3d 492, ¶ 4, fn. 1 (describing a “then and now certificate”).




                                          20
                                 January Term, 2022




           {¶ 68} As noted above, Walder has not shown that the Geauga courts fall
within the meaning of a “subdivision or taxing unit” as that phrase is used in R.C.
5705.41(D)(1). Walder’s argument that he could not issue a warrant due to Judge
Grendell’s alleged noncompliance with R.C. 5705.41(D)(1) therefore fails.
Because Walder does not otherwise question the propriety of Judge Grendell’s
order, we conclude that Judge Grendell has presented a valid claim under R.C.
319.16(D) and that he is entitled to a writ of mandamus ordering Walder to issue a
warrant for payment of the publication-fee expense.
       D. Judge Grendell’s motion for leave to file a supplemental affidavit
           {¶ 69} Judge Grendell has filed an unopposed motion for leave to file a
supplemental affidavit for the purpose of clarifying that in 2013, he increased the
special-projects fee for both the probate court and the juvenile court from $15 to
$30 and that in 2015, he increased the special-projects fee for the probate court by
$25 to $50 (depending on the filing). We grant the motion because the addition of
this new information will neither delay this proceeding nor prejudice Walder. See
State ex rel. Youngstown v. Mahoning Cty. Bd. of Elections, 144 Ohio St.3d 239,
2015-Ohio-3761, 41 N.E.3d 1229, ¶ 14.
                                   IV. Conclusion
           {¶ 70} For the foregoing reasons, we grant a writ of mandamus ordering
Walder to issue warrants for payment of the contested expenditures, and we grant
Judge Grendell’s motion for leave to file a supplemental affidavit.
                                                                      Writ granted.
           O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
           Roetzel & Andress, L.P.A., Stephen W. Funk, and Emily K. Anglewicz, for
relator.




                                         21
                           SUPREME COURT OF OHIO




       Mazanec, Raskin & Ryder Co., L.P.A., Frank H. Scialdone, and Todd M.
Raskin, for respondent.
       Linn & Grendell, and James Grendell, urging granting of the writ for amici
curiae TRZ Business Services and Michael Wagner.
       Paul W. Flowers Co., L.P.A., Louis E. Grube, and Paul W. Flowers, urging
granting of the writ for amici curiae Ohio Association of Probate Judges and Ohio
Association of Juvenile Court Judges.
                              _________________




                                        22